TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00092-CV


Philip O. Emiabata and Sylvia Emiabata, Appellants

v.

Washington Mutual Bank, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-GN-07-003748, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellee Washington Mutual Bank brought an expedited foreclosure proceeding
against appellants Philip O. Emiabata and Sylvia Emiabata.  See Tex. R. Civ. P. 736.  Appellants
filed a motion to dismiss the proceeding, which the district court denied.  This appeal followed. (1)
		On April 28, 2008, Washington Mutual filed a motion to dismiss the appeal.
Washington Mutual argues that this Court has no jurisdiction to consider the district court's
interlocutory order denying appellants' motion to dismiss.  We agree.  Our appellate jurisdiction is
limited to final judgments and those limited classes of interlocutory orders over which the legislature
has given us jurisdiction.  Majeski v. Estate of Majeski, 163 S.W.3d 102, 105 (Tex. App.--Austin
2005, no pet.) (citing Stary v. DeBord, 967 S.W.2d 352, 352-53 (Tex. 1998)).  The legislature has
not given us jurisdiction over an order denying a motion to dismiss an expedited foreclosure
proceeding.  See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a) (West Supp. 2007) (listing classes
of interlocutory orders from which person may appeal); see also Tex. R. Civ. P. 736(8)(A)
(providing that granting or denial of foreclosure application pursuant to rule 736 "is not an
appealable order.").
		We grant Washington Mutual's motion to dismiss and dismiss this appeal for want
of jurisdiction.  See Tex. R. App. P. 42.3(a).


							____________________________________
							Bob Pemberton, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   May 20, 2008

1.   In addition to filing a notice of appeal, appellants filed a motion to stay the foreclosure. 
On March 14, 2008, this Court overruled the motion to stay.